Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed August 17th, 2022 has been entered. Claims 1-17, 19-21 and 23-27 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 15, lines 3, 7-8; claim 17, line 1, the limitation “means for providing thrust” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for providing thrust” without reciting sufficient structure to achieve the function. The “means for providing thrust” is therefore interpreted as “a fuel burning thruster” as discussed in the specification in paragraph 0007, or equivalent structures.
In claim 15, lines 4-14; ; claim 19 line 1, the limitation “means for generating power” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for generating power” without reciting sufficient structure to achieve the function. The “means for generating power” is therefore interpreted as “electric motor” as discussed in the specification in paragraph 0017, or equivalent structures.
In claim 20, line 1, the limitation “means for controlling a pitch angle” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for controlling a pitch angle” without reciting sufficient structure to achieve the function. The “means for controlling a pitch angle” is therefore interpreted as “rotor operation manager” as discussed in the specification in paragraph 0019, or equivalent structures.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12-14, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801) in view of Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600)
Regarding claim 1, Tamada ‘801 teaches (figures 1-12) an aircraft (10) comprising: 
a frame (12) including a wing (12a) (Para 0022-0023); 
a battery (22) carried by the frame (12) (Para 0022); 
a rotor (14a) coupled to the wing (12a) (Para 0025); 
a motor (24) operatively coupled to the rotor (14a) (Para 0022); and 
a processor/electronic control unit (36) operatively coupled to the motor (24) (Para 0037), the processor to:
cause the motor (24) to operate in a first motor operational state/take off operation, the rotor (14) to operate in a first rotor operational state when the motor (24) is operating in the first motor operational state (S16), the motor to drive rotation of the rotor in the first motor operational state (Para 0037, 0047-0050;);
cause the motor to operate in a second motor operational state/flying operation, the rotor to operate in a second rotor operational state when the motor is operating in the second motor operational state (S20), the motor to provide electrical energy to the battery (Para 0030, 0037, 0056); 
	but it is silent about the motor to refrain from driving rotation of the rotor in the second motor operational state, the motor to provide electrical energy to the battery in the second motor operational state/flying operation, the rotor to autorotate in the second rotor operational state during flight of the aircraft; and
	the processor to cause the motor to operate in a third motor operational state, the rotor to autorotate when the motor is operating in the third motor operational state, the motor to refrain from applying torque in the third motor operational state;
	determine that one of more of a yaw, pitch, or roll of the aircraft is to be adjusted during flight of the aircraft; and
 	in response to the determination, cause the motor to switch from operating in the third motor operational state to the second motor operational state during flight of the aircraft.
	However, Vander Mey ‘626 teaches (figures 1-4) during cruise/flying operation, the flight control system manages the autorotation by incrementing/decrementing power to the rotor shafts such that collectively the rotor motor/generators produce net positive electrical energy to recharge the battery store (Para 0054; during production of net positive electrical charge motor/generator is driven by rotor). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamada ‘801 to incorporate the teachings of Vander Mey ‘626 to configure the motor to refrain from driving rotation of the rotor in the second motor operational state, the motor to provide electrical energy to the battery and the rotor to autorotate during a second motor operational state/flying operation (cruising is a portion of flying operation during which the aircraft fly straight at low speed (Para 0056)). One of ordinary skill in art would recognize that doing so would replenish power consumed by the motor during take-off. 
	Frolov et al. ‘600 teaches (figure 2) the VTOL plane (200) with the vertical propulsion system including a gearbox, which changes gear ratio between the motor and the propellers allowing them to rotate at different rates, and the vertical propulsion propellers capable to autorotate, wherein vertical propulsion system enable the vertical thruster propellers to disengage from the motor (or other torque-producing machine), switch to a neutral gear and enable free rotation of the vertical thruster propellers (Para 0105-0106). Frolov et al. ‘600 further teaches (figure 28) the aircraft assembly (2800) using the vertical thrusters for controlling its roll, yaw and pitch to maneuver in the horizontal flight phase, and to compensate for unwanted roll, pitch and yaw all four thrusters may be turned on in order to provide a necessary maneuver (Para 0112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Frolov et al. ‘600 to configure the motor to operate in the third motor operational state and the rotor to autorotate when the motor is operating in the third motor operational state wherein the motor is to refrain from applying torque in the third motor operational state;
determine that one of more of a yaw, pitch, or roll of the aircraft is to be adjusted during flight of the aircraft (unwanted roll, pitch and yaw determines the adjustment factor and amount); and
 	in response to the determination, cause the motor to switch from operating in the third motor operational state to the second motor operational state during flight of the aircraft (in the second motor operational state the motor engages with the auto-rotating rotor and controls the rotor, which in turn controls roll, yaw and pitch of the aircraft).
One of ordinary skill in art would recognize that doing so would maximize the lift on an aircraft produced as a result of autorotation and ensure smooth flight.
Regarding claim 2, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the processor is to cause the motor to adjust a speed of the rotor when the motor is operating in the second motor operational state and the rotor is operating in the second rotor operational state (Para 0037, 0053-0056).
	Regarding claim 3, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the rotor is a fixed pitch rotor (Para 0025).
	Regarding claim 5, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the motor is a first motor, the rotor is a first rotor (14a), and the aircraft (10) further includes a second rotor (14b) and a second motor operatively coupled to the second rotor (Para 0030), the processor to cause the second motor to operate in the second motor operational state/flying operation and the second rotor to operating in the second rotor operational state when the first rotor is operating in the second rotor operational state (Para 0025, 0037, 0052-0056).
	Regarding claim 8, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the rotor is a first rotor (14a) and the wing is a first wing (12a) and further including: 
a second rotor (14c) coupled the first wing (12a) (Para 0023, 0025); 
a second wing (12b) (Para 0023); 
a third rotor (14b) coupled to the second wing (12b) (Para 0025); and 
a fourth rotor (14d)) coupled to the second wing (12b) (Para 0025).
	Regarding claim 9, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the motor is to operate in the second motor operational state/ flying operation when the aircraft is in a cruise stage of the flight (cruising is a portion of flying operation during which the aircraft fly straight at low speed (Para 0056)).
	Regarding claims 10 and 13-14, Tamada ‘801 teaches (figures 1-12) an aircraft (10) comprising: 
a first rotor (14a) coupled to a first wing (12a) of the aircraft (Para 0023, 0025); 
a first motor operatively coupled to the first rotor (14a) (Para 0022); 
a second rotor (14b) coupled to a second wing (12b) of the aircraft (10) (Para 0023, 0025); 
a second motor operatively coupled to the second rotor (14b) (Para 0022); and 
a rotor operation manager/electronic control unit (ECU) (36) (Para 0037) to: 
	cause the first motor to electrically control a rotational speed of the first rotor (Para 0037); and
	cause the second motor to electrically control a rotational speed of the second rotor (Para 0037), 
but it is silent about the first motor to refrain from driving rotation of the first rotor when the first rotor is autorotating;
 the first rotor and the second rotor to autorotate during a cruise stage of the flight of the aircraft and the first motor to operate as a generator when the first motor is electrically controlling the rotational speed of the first rotor;
cause the first motor to switch between (a) electrically controlling a rotational speed of the first rotor when the first rotor is autorotating and (b) refraining from controlling the rotational speed of the first rotor when the first rotor is autorotating based on movement of the aircraft relative to one or more axes of rotation during flight; and 
cause the second motor to switch between (a) electrically controlling a rotational speed of the second rotor when the second rotor is autorotating and (b) refraining from controlling the rotational speed of the second rotor when the second rotor is autorotating.
 However, Vander Mey ‘626 teaches (figures 1-4) during cruise/flying operation, the flight control system manages the autorotation by incrementing/decrementing power to the rotor shafts such that collectively the rotor motor/generators produce net positive electrical energy to recharge the battery store (Para 0054; during production of net positive electrical charge motor/generator is driven by rotor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamada ‘801 to incorporate the teachings of Vander Mey ‘626 to configure the first motor to refrain from driving rotation of the first rotor when the first rotor is autorotating, the first and second rotor to autorotate during a cruise stage of the flight of the aircraft and first motor to operate as a generator when the first motor is electrically controlling the rotational speed of the first rotor. One of ordinary skill in art would recognize that doing so would replenish power consumed by the motor during take-off.
Frolov et al. ‘600 teaches (figure 2) the VTOL plane (200) with the vertical propulsion system including a gearbox, which changes gear ratio between the motor and the propellers allowing them to rotate at different rates, and the vertical propulsion propellers capable to autorotate, wherein vertical propulsion system enable the vertical thruster propellers to disengage from the motor (or other torque-producing machine), switch to a neutral gear and enable free rotation of the vertical thruster propellers (Para 0105-0106). Frolov et al. ‘600 further teaches (figure 28) the aircraft assembly (2800) using the vertical thrusters for controlling its roll, yaw and pitch to maneuver in the horizontal flight phase, and to compensate for unwanted roll, pitch and yaw all four thrusters may be turned on in order to provide a necessary maneuver (Para 0134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Frolov et al. ‘600 to configure a rotor operation manger to:
cause the first motor to switch between (a) electrically controlling a rotational speed of the first rotor when the first rotor is autorotating and (b) refraining from controlling the rotational speed of the first rotor when the first rotor is autorotating based on movement of the aircraft relative to one or more axes of rotation during flight (engaging motor with the auto-rotating rotor controls the rotor which in turn controls movement of the aircraft relative to one or more axes of rotation during flight); and 
cause the second motor to switch between (a) electrically controlling a rotational speed of the second rotor when the second rotor is autorotating and (b) refraining from controlling the rotational speed of the second rotor when the second rotor is autorotating.
One of ordinary skill in art would recognize that doing so would enable flight control during autorotation. 
Regarding claim 12, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the rotor operation manager/ electronic control unit (ECU) (36) is to control a yaw of the aircraft (Para 0037, 0055).
Regarding claim 25, modified Tamada ‘081 teaches (figures 1-12) an invention as described in claim 1 but it is silent about the aircraft wherein the processor is to cause the motor to operate in the third motor operational state at a time during which the motor is switching from the first motor operational state to the second motor operational state. However, it would have been obvious to one of ordinary skill in art to have configured the aircraft as claimed above as in the first motor operational state motor is acting as a “motor” whereas in the second motor operational state motor is acting as a “generator”. One of ordinary skill in art would recognize that doing so would transition the motor from “motor operation” to “generator operation” without putting heavy load on the motor. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600)  as applied to claim 1 above, and further in view of Uebori (US 2019/0161179).
Regarding claim 4, modified Tamada ‘801 teaches an invention as described above in claim 1 but it is silent about the rotor as a variable pitch rotor, the processor to cause a pitch of the rotor to be adjusted when the rotor is operating in the first rotor operational state or the second rotor operational state. However, Uebori et al. ‘179 teaches employing a variable pitch mechanism that suitably controls the angles of blades in multicopter (Para 0007-008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Uebori et al. ‘179 to configure a rotor as a variable pitch rotor and use the processor to adjust a pitch of the rotor. One of ordinary skill in art would recognize that doing so would assist in the flight operation with maximum efficiency.
Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600)  as applied to claims 5 and 10 respectively above, and further in view of Lugg et al. (US 2013/0062455).
Regarding claim 6, modified Tamada ‘801 teaches (figures 1-12) the aircraft further including the first motor and the second motor to adjust a yaw of the aircraft during flight (Para 0055) but it is silent about including a thruster disposed between the first rotor (14a) and the second rotor (14c), and the thruster adjusting a yaw of the aircraft during flight. However, Lugg et al. ‘455 teaches a fixed wing VTOL aircraft having a thrust-producing gas turbine engine (Para 0033). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Lugg et al. ‘455 to configure the aircraft with a thruster disposed between the first rotor and the second rotor (thrust produced by thruster should be taken into consideration, along with the thrust from the first motor and second motor, for adjusting a yaw of the aircraft during flight). One of ordinary skill in art would recognize that doing so would provide additional source of power during flight.	
Regarding claim 7, modified Tamada ‘801 teaches (figures 1-12) the aircraft wherein the wing (12a) is the first wing and further including a second wing (12b), the second rotor (14b) coupled to the second wing (12b), and wherein the thruster (16) is disposed between the first wing and the second wing (Para 0022; figure 1 shows the location of the gas turbine engine (16)).
Regarding claim 11, modified Tamada ‘801 teaches an invention as described above in claim 10 but it is silent about including a thruster disposed between the first wing (12a) and the second wing (12b). However, Lugg et al. ‘455 teaches a fixed wing VTOL aircraft having a thrust-producing gas turbine engine (Para 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Lugg et al. ‘455 to configure the aircraft with a thruster disposed between the first wing and the second wing. One of ordinary skill in art would recognize that doing so would provide additional source of power during flight.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801) in view of Lugg et al. (US 2013/0062455), Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600).
Regarding claim 15, Tamada ‘801 teaches (figures 1-12) an aircraft (10) comprising: 
a first rotor (14a) and a second rotor (14b) (Para 0025); 
first means for generating power/motor-generator (24), a first state (S16) in which the first power generating means is to drive rotation of the first rotor to control a rotational speed of the first rotor (Para 0022, 0037, 0047-0050); and 
second means for generating power/motor generator (24), the second power generating means to control a rotational speed of the second rotor (Para 0022, 0037; each rotor is associated with individual motor-generator), the first power generating means, and the second power generating means are to adjust rotation of the aircraft relative to one or more axes (Para 0052-0056), 
but it is silent about means for providing thrust;
the first power generating means to transition between (a) a first state in which the first power generating means is to drive rotation of the first rotor to control a rotational speed of the first rotor, (b) a second state in which the first power generating means is to refrain from controlling the rotational speed of the first rotor when the first rotor is autorotating during flight of the aircraft and (c) a third state in which the first power generating means is to increase drag on the first rotor to control the rotational speed of the first rotor when the first rotor is autorotating, the first power generating means to refrain from driving the rotation of the first rotor when the first power generating means is in the third state; 
wherein the thrust providing means , the first power generating means, and the second power generating means adjust rotation of the aircraft relative to one or more axes when the first power generating means has transitioned from the second state to the third state.
However, Lugg et al. ‘455 teaches a fixed wing VTOL aircraft having a thrust-producing gas turbine engine (Para 0033). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamada ‘801 to incorporate the teachings of Lugg et al. ‘455 to configure the aircraft with a means for providing thrust wherein the means for providing thrust adjust rotation of the aircraft relative to one or more axes (thrust produced by a means for providing thrust should be taken into consideration, along with the thrust from the first and second means for generating power, to adjust rotation of the aircraft). One of ordinary skill in art would recognize that doing so would provide additional source of power during flight.	
However, Vander Mey ‘626 teaches (figures 1-4) during cruise/flying operation, the flight control system manages the autorotation by incrementing/decrementing power to the rotor shafts such that collectively the rotor motor/generators produce net positive electrical energy to recharge the battery store (Para 0054; during production of net positive electrical charge motor/generator is driven by rotor). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamada ‘801 to incorporate the teachings of Vander Mey ‘626 to configure a third state in which the first power generating means is to increase drag on the first rotor to control the rotational speed of the first rotor when rotor is autorotating and the first power generating means to refrain from driving the rotation of the first rotor when the first power generating means is in the third state (during producing of net positive electrical energy motor/generator is driven by rotor, thus, motor/generator increases drag on the rotor). One of ordinary skill in art would recognize that doing so would replenish power consumed by the motor during take-off.
Frolov et al. ‘600 teaches (figure 2) the VTOL plane (200) with the vertical propulsion system including a gearbox, which changes gear ratio between the motor and the propellers allowing them to rotate at different rates, and the vertical propulsion propellers capable to autorotate, wherein vertical propulsion system enable the vertical thruster propellers to disengage from the motor (or other torque-producing machine), switch to a neutral gear and enable free rotation of the vertical thruster propellers (Para 0105-0106). Frolov et al. ‘600 further teaches (figure 28) the aircraft assembly (2800) using the vertical thrusters for controlling its roll, yaw and pitch to maneuver in the horizontal flight phase, and to compensate for unwanted roll, pitch and yaw all four thrusters may be turned on in order to provide a necessary maneuver (Para 0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Frolov et al. ‘600 to configure an aircraft with a second state in which the first power generating means is to refrain from controlling the rotational speed of the first rotor when the first rotor is autorotating during flight of the aircraft and the first power generating means to transition between first, second and third states; wherein the first power generating means, and the second power generating means adjust rotation of the aircraft relative to one or more axes when the first power generating means has transitioned from the second state to the third state (in the third state the motor engages with the auto-rotating rotor which adjust rotation of the aircraft relative to one or more axes).
 One of ordinary skill in art would recognize that doing so would control the aerodynamic of an aircraft for maximum efficiency.
Regarding claim 16, modified Tamada ‘801 teaches (figures 1-12) an aircraft (10) further including a first wing (12a) and a second wing (12b), the first rotor (14a) coupled to the first wing (12a) and the second rotor (14b) coupled to the second wing (12b) (Para 0023-0025).
Regarding claim 17, modified Tamada ‘801 teaches (figures 1-12) an aircraft (10) wherein the thrust providing means is disposed between the first wing (12a) and the second wing (12b) (Para 0022; figure 1 shows the location of the gas turbine engine (16)).
Regarding claim 19, modified Tamada ‘801 teaches (figures 1-12) an aircraft (10) wherein the first power generating means is a motor operatively coupled to the first rotor (Para 0030).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Frolov et al. (US 2016/0368600) and Lugg et al. (US 2013/0062455)  as applied to claim 15  above, and further in view of Uebori (US 2019/0161179).
Regarding claim 20, modified Tamada ‘801 teaches an invention as described above in claim 15 but it is silent about a means for controlling a pitch angle of a blade of the first rotor. However, Uebori et al. ‘179 teaches employing a variable pitch mechanism that suitably controls the angles of blades in multicopter (Para 0007-008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Uebori et al. ‘179 to include a means for controlling a pitch angle of a blade of the first rotor. One of ordinary skill in art would recognize that doing so would assist in the flight operation with maximum efficiency.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801) in view of Frolov et al. (US 2016/0368600) and Vander Mey (US 2016/0052626).
Regarding claims 21 and 23, Tamada ‘801 teaches (figures 1-12) an aircraft (10) comprising:
a frame (12) including a wing (12a) (Para 0022-0023); 
a battery (22) carried by the frame (12) (Para 0022); 
a rotor (14a) coupled to the wing (12a) (Para 0025); 
a motor (24) operatively coupled to the rotor (14a) (Para 0022); and 
a processor/electronic control unit (36) operatively coupled to the motor (24) (Para 0037), the processor to:
cause the motor (24) to drive rotation of the rotor during a first time period/ take-off of the flight of the aircraft (Para 0037, 0047-0050); 
but it is silent about the processor to cause the motor to free spin/autorotate during a second time period of flight of the aircraft, the second time period of flight different from the first time period; and
cause the motor to switch from free spinning during the second time period to providing electrical energy to the battery during a third time period of flight of the aircraft to control movement of the aircraft with respect to a yaw axis, a pitch axis, or a roll axis, the motor to refrain from driving rotation of the rotor during the third time period, the third time period different from the first time period and the second time period.
 However, Frolov et al. ‘600 teaches (figure 2) the VTOL plane (200) with the vertical propulsion system including a gearbox, which changes gear ratio between the motor and the propellers allowing them to rotate at different rates, and the vertical propulsion propellers capable to autorotate, wherein vertical propulsion system enable the vertical thruster propellers to disengage from the motor (or other torque-producing machine), switch to a neutral gear and enable free rotation of the vertical thruster propellers (Para 0105-0106). Frolov et al. ‘600 further teaches (figure 28) the aircraft assembly (2800) using the vertical thrusters for controlling its roll, yaw and pitch to maneuver in the horizontal flight phase, and to compensate for unwanted roll, pitch and yaw all four thrusters may be turned on in order to provide a necessary maneuver (Para 0112). 
Vander Mey ‘626 teaches (figures 1-4) during cruise/flying operation, the flight control system manages the autorotation by incrementing/decrementing power to the rotor shafts such that collectively the rotor motor/generators produce net positive electrical energy to recharge the battery store or zero net electrical energy if/when the battery does on require a charge (Para 0054; during production of net positive electrical charge motor/generator is driven by rotor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamada ‘801 to incorporate the teachings of Frolov et al. ‘600 and Vander Mey ‘626 to configure the processor to cause the motor to free spin/autorotate during a second time period of flight of the aircraft, the second time period of flight different from the first time period; and
cause the motor to switch from free spinning during the second time period to provide electrical energy to the battery during a third time period of flight of the aircraft to control movement of the aircraft with respect to a yaw axis, a pitch axis, or a roll axis, the motor to refrain from driving rotation of the rotor during the third time period, the third time period different from the first time period and the second time period (time periods can be changed and made different; in the third time period state the motor engages with the auto-rotating rotor and controls the rotor which in turn controls roll, yaw and pitch of the aircraft).
One of ordinary skill in art would recognize that doing so would control the aerodynamic of an aircraft for maximum efficiency.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Frolov et al. (US 2016/0368600) and Vander Mey (US 2016/0052626) as applied to claim 21 above, and further in view of Uebori (US 2019/0161179).
Regarding claim 24, modified Tamada ‘801 teaches an invention as described above in claim 21 but it is silent about the rotor as a variable pitch rotor, the processor to cause a pitch of the rotor to be adjusted during one or more of the first time period, the second time period, or the third time period. However, Uebori et al. ‘179 teaches employing a variable pitch mechanism that suitably controls the angles of blades in multicopter (Para 0007-008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Uebori et al. ‘179 to configure a rotor as a variable pitch rotor and use the processor to adjust a pitch of the rotor. One of ordinary skill in art would recognize that doing so would assist in the flight operation with maximum efficiency.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600  as applied to claim 1 above, and further in view of Uebori (US 2019/0161179).
Regarding claim 26, modified Tamada ‘081 teaches (figures 1-12) the aircraft wherein the rotor is a fixed pitch rotor (Para 0025) but it is silent about the aircraft wherein the processor is to cause a pitch of the rotor to be adjusted when the motor is operating in the third motor operational state. However, Uebori et al. ‘179 teaches employing a variable pitch mechanism that suitably controls the angles of blades in multicopter (Para 0007-008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Uebori et al. ‘179 to configure a rotor as a variable pitch rotor and use the processor to adjust a pitch of the rotor in the third motor operation state. One of ordinary skill in art would recognize that doing so would assist/control the flight operation with maximum efficiency (the processor loses the control of the speed of rotation of rotor blades, which impacts the flight, when the first motor is refraining from controlling the rotational speed of the first rotor, so adjusting pitch will assist processor to gain some control of the flight).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US 2020/0156801), Vander Mey (US 2016/0052626) and Frolov et al. (US 2016/0368600  as applied to claim 10 above, and further in view of Uebori (US 2019/0161179).
Regarding claim 27, modified Tamada ‘081 teaches an invention as described in claim 10 but it is silent about the aircraft wherein the rotor operation manager is to cause a pitch of the first rotor to be adjusted when the first motor is refraining from controlling the rotational speed of the first rotor. However, Uebori et al. ‘179 teaches employing a variable pitch mechanism that suitably controls the angles of blades in multicopter (Para 0007-008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamada ‘801 to incorporate the teachings of Uebori et al. ‘179 to configure a rotor as a variable pitch rotor and use the rotor operation manager to adjust a pitch of the rotor when the first motor is refraining from controlling the rotational speed of the first rotor. One of ordinary skill in art would recognize that doing so would assist/control the flight operation with maximum efficiency (the rotor operation manager loses the control of the speed of rotation of rotor blades, which impacts the flight, when the first motor is refraining from controlling the rotational speed of the first rotor, so adjusting pitch will assist rotor operation manager to gain some control of the flight).
Response to Arguments
Applicant's arguments filed August 27th, 2022 have been fully considered but they are not persuasive. 
As explained in above rejection Vander Mey ‘626 teaches the second operational state. Vander Mey ‘626 further teaches in managed autorotation during the balance of the flight (balancing of the flight involves controlling/adjusting of the yaw, pitch and roll of an aircraft during flight, flights are balanced only after determining if the yaw, pitch and roll are off-track), the state of each rotor is varied as necessary for flight control between operating where electrical power is applied (by a motor) to the rotor shaft to supplement the rotational power from the airflow through the rotors (or airflow power), and operating where electrical power is drawn (by the motor) from the rotor shaft to consume some of the airflow power applied to rotor (Para 0052; flight control system/processor controls rotors).
 Frolov et al. ‘600 teaches (figure 2) the third operational state and using the vertical thrusters for controlling its roll, yaw and pitch to maneuver in the horizontal flight phase, and to compensate for unwanted roll, pitch and yaw all four thrusters may be turned on in order to provide a necessary maneuver (Para 0112; controller/processor controls vertical thrusters for adjusting unwanted roll, pitch and yaw).
Thus, the teaching of Tamada ‘801, Vander Mey 626 and Froloy et al. ‘600 teaches claim limitations of claim 1.
Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/21/2022